Name: Commission Regulation (EEC) No 1663/92 of 26 June 1992 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 October to 31 December 1991
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 6. 92 Official Journal of the European Communities No L 172/61 COMMISSION REGULATION (EEC) No 1663/92 of 26 June 1992 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 October to 31 December 1991 graph 1 of Regulation (EEC) No 3687/91 , the total quan ­ tities of these products should therefore be limited to those eligible for compensation and the quantities granted to each producers' organization concerned should be determined in accordance with their respective output during the same quarter of the 1984 to 1986 fishing years ; Whereas, in accordance with Commission Regulation (EEC) No 2381 /89 of 2 August 1989 laying down detailed rules for granting compensation for tuna for the canning industry (4), the granting of compensation for the products in question should be decided for the period from 1 October to 31 December 1991 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3687/81 of 28 November 1991 on the common organization of the market in fishery products ('), and in particular Article 20 (10) thereof, Whereas the compensation referred to in Article 20 of Regulation (EEC) No 3687/91 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the canning industry, during the calendar quarter for which prices were recorded, where the average quarterly price recorded on the Community market and the free-at-frontier price are both lower than 93 % of the Community producer price for the product in question ; Whereas examination of the situation on the Community market has shown that for some species and presentations of the product in question, for the period 1 October to 31 December 1991 , both the average quarterly market price and the free-at-frontier price referred to in Article 20 of Regulation (EEC) No 3687/91 were lower than 93 % of the Community producer price in force as laid down in Council Regulation (EEC) No 3551 /91 of 20 November 1990 fixing, for the 1991 fishing year, the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1 604 (2), amended by Commission Regulation (EEC) No 3896/90 of 19 December 1990 (3); Whereas the quantities eligible for compensation, within the meaning of Article 20 of Regulation (EEC) No 3687/91 , may not under any circumstances exceed, for the quarter concerned, the limits laid down in para ­ graph 4 of that Article ; Whereas during the quarter concerned the quantities sold and delivered to canning industries established in Community customs territory are, in the case of skipjack and yellowfin weighing not more than 10 kg, higher than those sold and delivered during the same quarter of the preceding three fishing years ; whereas these quantities exceed the limits set in Article 20, second indent of para ­ Article 1 The compensation referred to in Article 20 of Regulation (EEC) No 3687/91 shall be granted for the period 1 October to 31 December 1991 , in respect of the products listed and within the limits set out below : (ECU/tonne) Products Maximum amount of allowance within the meaning of the first and second indents of Article 20 (3) of Regulation (EEC) No 3687/91 Yellowfin tuna, whole, weighing more than 10 kg 128 Yellowfin tuna, whole, weighing not more than 10 kg 103 Skipjack or stripe-bellied tuna, whole 80 Albacore, whole 68 (') OJ No L 354, 23. 12. 1991 , p. 1 . 0 OJ No L 346, 11 . 12. 1990, p. 6. (3) OJ No L 371 , 31 . 12. 1990, p. 1 . (4) OJ No L 225, 3 . 8 . 1989, p. 33. No L 172/62 Official Journal of the European Communities 27 . 6. 92 2. The total quantities of yellowfin weighing not more than 10 kg and of skipjack shall be allocated among the producers' organizations concerned in accordance with the Annex hereto. Article 2 1 . The total quantities of products set out below that may be eligible for the allowance are hereby limited as follows : Yellowfin tuna, whole, weighing more than 10 kg : 14 675 tonnes Yellowfin tuna, whole, weighing not more than 10 kg : 3 549 tonnes Skipjack or stripe-bellied tuna, whole : 1 5 337 tonnes Albacore, whole : 54 tonnes Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1992. For the Commission Manuel MARfN Vice-President 27. 6. 92 Official Journal of the European Communities No L 172/63 ANNEX Allocation among the producers' organizations of the quantities of certain species and presenta ­ tions of tuna that may be eligible for compensation and calculation of the maximum amount thereof in accordance with Article 20 (6) of Regulation (EEC) No 3687/91 1 . Yellowfin tuna weighing not more than 10 kg (tonnes) Quantities that may be eligible (or the allowance Producers' organization at 100% (Article 20 (6), first indent) at 95 % (Article 20 (6), second indent) at 90% (Article 20 (6), third indent) Total quantities Organizaci6n de Productores Asoci ­ ados de Grandes Congeladores (Opagac) 1 679 232 128 2 039 Organizaci6n de Productores de TÃ ºnidos Congelados (Optuc) 1 373 110  1 483 Organisation de producteurs de thon congelÃ © (Orthongel) 27   27 Total quantities 3 079 342 128 3 549 2. Skipjack (tonnes) Quantities that may be eligible for the allowance Producers' organization at 100% (Article 20 (6), first indent) at 95 % (Article 20 (6), second indent) at 90 % (Article 20 (6), third indent) Total quantities Organization de Productores Asoci ­ ados de Grandes Congeladores (Opagac) 5 297 . 5 297 Organization de Productores de TÃ ºnidos Congelados (Optuc) 7 550 644  8 194 Organisation de producteurs de thon congelÃ © (Orthongel) 418   418 Cooperativa de Pesca do ArquipÃ ©lago da Madeira (Coopescamadeira)   1 407 1 407 AssociaÃ §Ã £o de Produtores de Atum e Similares dos Azores (APASA) 21   21 Total quantities 13 286 644 1 407 15 337